Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Amendments to the claims must be legible (See MPEP 608 and 37 CFR 1.121).  The amended portions of the claims are grayed out and pixelated; ensure the claims are fully legible before submitting the next amendment.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (US 2011/0036092).
Regarding claim 1, Lawson discloses a method of purging fuel injectors (110, paragraph 12 describes a plurality of fuel nozzles 110) of a gas turbine engine (paragraph 1), the fuel injectors fluidly connected to a fuel manifold (124), a fuel injector of the fuel injectors (exemplary fuel injector shown as 110 in figure 1) having a primary fuel passage (101) and a secondary fuel passage (105) fluidly connectable to the fuel manifold (Figure 1), the method comprising: 
selectively fluidly disconnecting one or more of the primary and secondary fuel passages from the fuel manifold (this occurs via valves VGC-4 and VGC-3, which figure 1 shows both as closed); and 
purging the one or more of the primary and secondary fuel passages by injecting a purging fluid (compressor discharge air from 113) into the one or more of the primary and secondary fuel passages independently of the fuel manifold (Figure 1 shows valves VA13-13, VA13-14, VA13-3 and VA13-4 as open, allowing purging fluid to 101 and 105).
Regarding claim 2, Lawson discloses wherein the selectively fluid disconnecting the one or more of the primary and secondary fuel passages from the fuel manifold includes moving a flow divider valve (VGC-4) of the fuel injector (Figure 1 shows each fuel nozzle 110 has a respective VGC-4 valve) from a first position in which the fuel manifold is fluidly connected to both of the primary and secondary fuel passages to a second position in which the fuel manifold is disconnected from the one or more of the primary and secondary fuel passages (Figure 1 shows that when both VGC-4 and VGC-3 are open, i.e. a first position, the fuel manifold is fluidly connected to both passages, and when VGC-4 is closed, i.e. a second position, the primary fuel passage is disconnected from the fuel manifold).
Regarding claim 3, Lawson discloses wherein the purging of the one or more of the primary and secondary fuel passages includes flowing the purging fluid into the one or more of the primary and secondary fuel passages downstream of the flow divider valves (Figure 1 shows the purging fluid flows through the passages 102 and 106 downstream of the flow divider valve VGC-4).
Regarding claim 4, Lawson discloses wherein the purging of the one or more of the primary and secondary fuel passages includes moving a purging valve (VA13-13) of the fuel injector (Figure 1 shows each fuel injector 110 has a respective purging valve VA13-13)  from a first purging valve position (closed, shown in figure 7) in which fluid communication between a source of the purging fluid (113) and the one or more of the primary and secondary fuel passages is limited to a second purging valve position (open, shown in figure 1) in which the source of the purging fluid is fluidly connected to the one or more of the primary and secondary fuel passages.
Regarding claim 7, Lawson discloses wherein the purging of the one or more of the primary and secondary fuel passages includes purging both of the primary and secondary fuel passages (Figure 1 shows that when VA13-13, VA13-14, VA13-3 and VA13-4 are all open both the primary 101 and the secondary 105 fuel passages are purged).
Regarding claim 8, Lawson discloses wherein the injecting of the purging fluid includes injecting compressed air (compressor discharge air CPD 113).
Regarding claim 9, Lawson discloses wherein the injecting of the compressed air includes drawing air from a compressor section of the gas turbine engine (CPD 113 is the compressor discharge air, i.e. air from a compressor section of the gas turbine) and injecting the drawn compressed air to the fuel injectors (Figure 1).
Regarding claim 10, Lawson discloses wherein the injecting of the compressed air includes injecting the compressed air from a pressurized reservoir (CPD 113 is a pressurized reservoir of air).
Regarding claim 11, Lawson discloses wherein the injecting of the purging fluid includes flowing the purging fluid into a purging fluid manifold (114) extending around a central axis of the gas turbine engine (Lawson does not explicitly describe the purging air manifold 114 as extending around a central axis of the gas turbine; however, paragraph 12 describes purging multiple fuel nozzles 110 (with only one shown in figure 1), so the manifold 114 would necessarily have to have a portion which extends around the axis of the engine to reach additional fuel nozzles 110) and injecting the purging fluid from the purging fluid manifold to the fuel injectors (Figure 1 and paragraph 12).
Regarding claim 12, Lawson discloses wherein the injecting of the purging fluid includes fluidly connecting independently each of the fuel injectors to the source of the purging fluid via respective fluid lines (Figure 1 shows only one fuel injector and paragraph 12 describes a plurality, and each fuel injector 110 would have a respective set of valves and lines which connect to the air manifold 114, and those respective purging valves each independently connect the fuel injector to the source of purging air 113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 2011/0036092) in view of Norris et al. (US Patent 6,729,135).
Regarding claim 5, Lawson discloses all the essential features of the claimed invention except wherein the moving of the purging valves includes moving the purging valves from the first purging valve position to the second purging valve position when a fuel pressure into the one or more of the primary and secondary fuel passages becomes less than a threshold pressure.
Norris teaches wherein the moving of the purging valves includes moving the purging valves from the first purging valve position to the second purging valve position when a fuel pressure into the one or more of the primary and secondary fuel passages becomes less than a threshold pressure (Claim 20 describes moving the purge valve into a purge mode, i.e. from a closed or first position into an open or second position, when the pressure of the liquid fuel decreases, and col. 1, l. 59 – col. 2, l. 2 describes this further).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson’s invention to include wherein the moving of the purging valves includes moving the purging valves from the first purging valve position to the second purging valve position when a fuel pressure into the one or more of the primary and secondary fuel passages becomes less than a threshold pressure in order to ensure that should the system leak, purge air will leak into the fuel system rather than fuel leak into the fuel nozzle as suggested and taught by Norris in col. 5, ll. 6-25.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 2011/0036092) in view of Sabelhaus et al. (US 2013/0118178).
Regarding claim 6, Lawson discloses all the essential features of the claimed invention except wherein the purging valves are electro-mechanical valves, the moving of the purging valves includes powering the electro-mechanical valves to move the purging valves from the first purging valve position to the second purging valve position.
Sabelhaus teaches wherein the purging valves are electro-mechanical valves, the moving of the purging valves includes powering the electro-mechanical valves to move the purging valves from the first purging valve position to the second purging valve position (paragraph 18 describes the system having a controller 18 which controls the gas fuel purge system, i.e. the valves move in response to the electrical signal sent by the controller and are thus electro-mechanical valves).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson’s invention to include wherein the purging valves are electro-mechanical valves, the moving of the purging valves includes powering the electro-mechanical valves to move the purging valves from the first purging valve position to the second purging valve position in order to avoid coking, backflow of combustion products into the gas fuel lines and nozzles and deterioration of engine hardware as suggested and taught by Sabelhaus in paragraph 23.
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
On page 4 of the Remarks, Applicant argues that Lawson fails to teach purging one or more of the primary and secondary fuel passages independently of the fuel manifold and states “In Lawson, the fuel nozzles 110 are connected to manifolds 102, 104, 106 and 108.  The air flowing from 113 reaches those nozzles via the transfer manifold 106”.  However, the rejection points to 124 as the fuel manifold, not 102, 104, 106 or 108.  Therefore this argument is not persuasive.  The Examiner notes that there are structural differences between Applicant’s invention and Lawson’s invention (in particular comparing figure 4 of the instant application with figure 1 of Lawson) and amendments clarifying those structural differences could expedite prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741